United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2307
                                     ___________

In re: Howard J. Danzig; In re: Myra      *
Danzig,                                   *
                                          *
             Debtors,                     *
                                          * On Appeal from the United States
Robert L. Guy; Anna K. Guy,               * Bankruptcy Appellate Panel
                                          * for the Eighth Circuit.
             Appellants,                  *
                                          * [To Be Published]
      v.                                  *
                                          *
Howard J. Danzig,                         *
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: June 9, 2000
                               Filed: June 20, 2000
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Robert L. and Anna K. Guy appeal a decision of the Bankruptcy Appellate Panel
(BAP) affirming the Bankruptcy Court’s1 denial, as untimely, of their petition for a writ


      1
        The Honorable James J. Barta, Chief Judge, United States Bankruptcy Court
for the Eastern District of Missouri.
of scire facias. Howard Danzig filed for Chapter 7 bankruptcy in August 1985. The
Guys then brought an 11 U.S.C. § 523(c) action to determine the dischargeability of a
debt. Ultimately, the parties entered into a non-dischargeable consent judgment, which
the Bankruptcy Court approved and entered on September 16, 1987.

       On September 17, 1997, the Guys filed a petition for a writ of scire facias to
revive the Bankruptcy Court’s September 16, 1987, judgment, which the Bankruptcy
Court denied, concluding that because ten years had elapsed, Missouri law presumed
Danzig had paid and satisfied the consent judgment. The Bankruptcy Court
subsequently denied the Guys’ Federal Rule of Bankruptcy Procedure 9023 motions
to alter or amend its order, in which the Guys advanced tolling arguments. The BAP
affirmed, 223 B.R. 85 (B.A.P. 8th Cir. 1999), and the Guys appeal.

       The Bankruptcy Court correctly denied the Guys’ scire facias petition and Rule
9023 motions. Missouri law presumed Danzig had paid and satisfied the consent
judgment on September 16, 1997. See MO. REV. STAT. § 516.350(1) (West Supp.
2000) (presuming judgments older than 10 years conclusively paid and satisfied, and
prohibiting all suits to enforce judgment after 10-year period has expired); Mo. R. Civ.
P. 44.01(a) (in computing any period of time described or allowed by rule or statute,
period begins to run day after event triggering period, ending on--and including--last
day of period); In re Keltner, 718 S.W.2d 666, 667 (Mo. App. 1986) (under Rule
44.01(a), date on which to apply for writ of scire facias on August 8, 1974, judgment
was August 8, 1984). Although the Guys argue otherwise, 11 U.S.C. § 362 (the
automatic stay) did not toll the time for filing their petition for a writ of scire facias
under Missouri law, because their petition was merely a continuation of their original
section 523(c) action, which was expressly exempted from the automatic-stay
protections. See Fed. R. Bank. P. 4007(c) (permitting complaints to determine
dischargeability of debts); In re Embry, 10 F.3d 401, 404 (6th Cir. 1993) (execution of
nondischargeable judgments does not violate automatic stay); State ex rel. Silverman
v. Kirkwood, 239 S.W.2d 332, 334-335 (Mo. 1951) (en banc) (proceeding by issuance

                                           -2-
of writ of scire facias is not new action, but “special proceeding” in continuance of and
ancillary to former suit in which judgment was obtained).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-